ORDER
PER CURIAM.
Tyron Taylor (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of armed criminal action, Section 571.015 RSMo (2000), and robbery in the first degree, Section 569.020 RSMo (2000). The trial court sentenced Defendant to an aggregate term of imprisonment for twenty years. We affirm.
Defendant alleges the trial court erred in failing to compel the prosecution to articulate a nondiscriminatory reason for not exercising all of its preemptory strikes in voir dire. Defendant also claims that there was insufficient evidence to support his conviction.
*655We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).